ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-427, concluding that NICOLE DEVANEY of NAVESINK, who was admitted to the bar of this State in 1997, should be reprimanded for violating RPC 8.4(b) (commission of a criminal act that reflects adversely on honesty, trustworthiness or fitness as a lawyer);
And the Disciplinary Review Board having further concluded that respondent should be required to continue to receive substance abuse counseling until she is medically discharged;
And good cause appearing;
It is ORDERED that NICOLE DEVANEY is hereby reprimanded; and it is further
ORDERED that NICOLE DEVANEY shall continue to receive substance abuse counseling until she is medically discharged and has submitted proof of her discharge to the Office of Attorney Ethics, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.